

August 17, 2009


North Shore Acquisition Corp.
175 Great Neck Road, Suite 204
Great Neck, New York 11021


Gentlemen:


As a condition to the consummation of the transactions contemplated by that
certain agreement (the “Put/Call Agreement”), dated the date hereof, by and
among North Shore Acquisition Corp. (the “Company”), Barry J. Gordon, Marc H.
Klee, Robert Sroka, Arthur H. Goldberg, Harvey Granat, Alan J. Loewenstein
(collectively, the “Sellers”) and Sang-Chul Kim, the undersigned hereby agrees
as follows (certain capitalized terms used herein are defined in paragraph 10
hereof):


1.           In the event that the Company fails to consummate a Business
Combination within 24 months from the effective date (“Effective Date”) of the
registration statement relating to the Company’s initial public offering of
securities (“IPO”), the undersigned will (i) cause the trust fund established in
connection with the Company’s IPO (the “Trust Fund”) to be liquidated and
distributed to the holders of IPO Shares and (ii) take all reasonable actions
within his power to cause the Company to liquidate as soon as reasonably
practicable. The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation (“Claim”) and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Fund for any reason whatsoever.


2.           In order to minimize potential conflicts of interest that may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire an operating business, until the earlier of the
consummation by the Company of a Business Combination, the liquidation of the
Company or until such time as the undersigned ceases to be an officer or
director of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.


3.           The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination that involves a company that is affiliated
with any of the Insiders unless the Company obtains an opinion from an
independent investment banking firm reasonably acceptable to EarlyBirdCapital,
Inc., as representative of the underwriters of the Company’s IPO (the
“Underwriters”), that the Business Combination is fair to the Company’s
stockholders from a financial perspective.


4.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate (“Affiliate”) of the undersigned will be entitled
to receive and will not accept any compensation for services rendered to the
Company prior to or in connection with the consummation of the Business
Combination. Notwithstanding the foregoing, the Company will be allowed to enter
into a services agreement with Capital Express Co., Ltd. (“Related Party”) for
the Company’s use of Related Party’s offices, utilities and personnel. The
Related Party and the undersigned shall also be entitled to reimbursement from
the Company for their out-of-pocket expenses incurred in connection with seeking
and consummating a Business Combination.

 

--------------------------------------------------------------------------------

 


5.           Neither the undersigned, any member of the family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any Affiliate of the undersigned
originates a Business Combination.


6.           The undersigned agrees to be the President and Chief Executive
Officer and a member of the Board of Directors of the Company until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company. The undersigned’s biographical information furnished to the
Company and the Underwriters and attached hereto as Exhibit A is true and
accurate in all respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned represents and warrants that:


(a) he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;


(b) he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and


(c) he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.


7.           The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as the President and Chief Executive Officer and a member of the Board of
Directors of the Company.


8.           The undersigned hereby waives his right to exercise conversion
rights with respect to any shares of the Company’s common stock owned or to be
owned by the undersigned, directly or indirectly, and agrees that he will not
seek conversion with respect to such shares in connection with any vote to
approve a Business Combination.


9.           This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The undersigned hereby (i) agrees
that any action, proceeding or claim against him arising out of or relating in
any way to this letter agreement (a “Proceeding”) shall be brought and enforced
in the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C. as agent for the service of process in the State of New York to
receive, for the undersigned and on his behalf, service of process in any
Proceeding. If for any reason such agent is unable to act as such, the
undersigned will promptly notify the Company and the Underwriters and appoint a
substitute agent acceptable to each of the Company within 30 days and nothing in
this letter will affect the right of either party to serve process in any other
manner permitted by law.

 

--------------------------------------------------------------------------------

 


10.           As used herein, (i) a “Business Combination” shall mean an
acquisition by merger, capital stock exchange, asset or stock acquisition,
reorganization or otherwise, of an operating business; (ii) “Insiders” shall
mean all former and current officers and directors of the Company and all
stockholders of the Company that acquired shares of Common Stock of the Company
prior to the IPO, or, if after the IPO, in a private transfer from another
former or current officer or director of the Company, or from a stockholder that
purchased such shares of Common Stock prior to the IPO; and (iii) “IPO Shares”
shall mean the shares of Common Stock issued in the Company’s IPO.


/s/ Byong-Yub Ahn
Byong-Yub Ahn


 

--------------------------------------------------------------------------------

 

Exhibit A


Byong-Yub Ahn has been our chief executive officer, president and director since
August 2009. Mr. Ahn has served as the chairman of the board of directors of
Capital Express Co., Ltd., a private investment, financial advisory and
consulting firm, since May 2009. Mr. Ahn has also served as a distinguished
professor at the Information and Communications University in Daejon, Korea
since March 2008. From March 2008, Mr. Ahn has served as chairman of board of
directors of Aju News Corporation, the publisher of an economic newspaper in
Korea. From May 2004 to November 2006, he was elected as a congressman to the
17th National Assembly representing the district of Hwasung City, Gyeonggi,
Korea. From February 2000 to March 2001, Mr. Ahn served as the Minister of
Information and Communication for the Republic of Korea. Prior to that he had
served as the Vice Minister of Information and Communication from May 1998 to
February 2000 and as Executive Director from July 1996 to May 1998. He passed
the Higher Civil Service Examination on Government Administration in 1972, which
is a mandatory license to join the Korean government. Mr. Ahn received a Master
of Arts degree in Economics from Hitotsubashi University, Japan and graduated
from Korea University with a Bachelor of Arts degree in Political Science and
International Relations.

 

--------------------------------------------------------------------------------

 